DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’s Amendment of 06/02/2021, is acknowledged. No new claims are added or cancelled. Claims 1-20 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 17-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kanetaka et al. 20140071333 A1).

Regarding claim 17, Kanetaka et al.  discloses (see Fig. 5 and tables 5-8) an optical imaging system (system 2 of example 2) comprising:
a first lens group (G1 and G2) and second (G3-G5 as GR3) lens groups , the first and second lens groups being sequentially disposed from an object side toward an imaging plane (IMG, as shown in the Fig. 5, GR1 is on object side and GR3 on image side sequentially), the first lens group being fixedly disposed at the object-side (column 6, line 45-50 discloses “the first lens group is fixed with respect to an image surface”), and the second lens group being slidably disposed relative to the first group (paragraph [0078] discloses for focusing third lens group GR3 is movable, since G1 is fixed even though G2 is movable examiner has interpreted G1+G2 is fixed since G1 is fixed), 
wherein the optical imaging system satisfies 0.4<f/fG2<1.1, where f is an overall focal length of the optical imaging system and fG2 is a synthetic focal length of the second lens group (From table 5 based on the lens parameters of GR3 focal length of lens group GR3 is 50.379 and from table 7 f=34.13 at infinity and f=31.04 at shortest distance which satisfies the condition i.e. f/fG2 is .6774 at infinity and f/fg2= .61612 at shortest distance)

Regarding claim 18, Kanetaka et al.  discloses (see Fig. 5 and tables 5-8) at infinity f=34.13, half angle =32.37 and as in table 17 image height Y=21.63 and the calculation for ((1/f)*(Y/tanϴ)-1)*100 = -55 which satisfies the condition.  
Regarding claim 19, Kanetaka et al.  discloses (see Fig. 5 and tables 5-8) the first group of lens comprises a first lens G1 and second lens G2 and sequentially disposed from object side to image side.

Claim(s) 1, 3-6, and 12-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by TSAI et al. (20140043694 A1).

Regarding claim 1, TSAI et al. discloses (see Fig. 7 and Table 7) An optical imaging system comprising: 
a first lens group comprising a first lens (410) and a second lens (420); and 
a second lens group comprising a third lens (430), a fourth lens (440), a fifth lens (450), a sixth lens (460), and a seventh lens (470), 
wherein the first to seventh lenses are sequentially disposed from an object side toward an imaging plane (as shown in Fig. 1), and 
TL/2Y<1.3 is satisfied, where TL is a distance from an object-side surface of the first lens to the imaging plane, and 2Y is a diagonal length of the imaging plane (paragraph [0062] discloses the condition of TTL/ImgH<1.85 which is equivalent to 

Regarding claim 3, TSAI et al. discloses (see Fig. 7 and Table 7) the first lens (G1) has a negative refractive power see (paragraph [0078]). 

Regarding claim 4, TSAI et al. discloses (see Fig. 7 and Table 7) the second lens (420) has a positive refractive power (see paragraph [0126]).
 
Regarding claim 5, TSAI et al. discloses (see Fig. 7 and Table 7) the third lens (430) has a negative refractive power (see paragraph [0127]).
 
Regarding claim 6, TSAI et al. discloses (see Fig. 7 and Table 7) the fourth lens (440) has a positive refractive power (see paragraph [0128]). 

Regarding claim 12, TSAI et al. discloses (see Fig. 7 and Table 7), where R2=2.94345 and f=3.35 and R2/f= 0.878641 which complies with the expression   0.4<R2/f<1.5.
 
Regarding claim 13, TSAI et al. discloses (see Fig. 7 and Table 7) where f=3.35 and f1= -19.74 based on lens data from table 7 and value for f/f1 = -0.1697 which complies with the expression   -1.5<f/f1<-0.05, where f is an overall focal length of the optical imaging system, and f1 is a focal length of the first lens.
Regarding claim 14, TSAI et al. discloses (see Fig. 7 and Table 7) where f=3.35 and f2= 5.41 based on lens data from table 7 and value for f/f2 = 0.61922 which complies with the expression   0.3<f/f2<0.8, where f is an overall focal length of the optical imaging system, and f2 is a focal length of the second lens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over by TSAI et al. (20140043694 A1).

Regarding claim 11, TSAI et al. discloses (see Fig. 7 and Table 7) tan θ =.97245, where  θ = 44.2 which is slightly out side of expression1.0<tan θ <4.0. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust lens parameter such that  FOV  satisfies the expression  1.0<tan θ <4.0. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 2, 7-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the prior art teaches examples of seven lens optical systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 2, 7-10 and 20, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claims 15-16 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        August 28, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872